Warren E. Burger: We’ll hear arguments next in United States against Maze. Mrs. Lafontant, you may proceed.
Jewel S. Lafontant: Mr. Chief Justice and may it please the Court. Following a jury trial, respondent Maze was convicted of four counts of using the mails to defraud in violation of 18 U.S.C., Section 1341, and of one count of knowingly transporting a stolen automobile in interstate commerce in violation of the Dyer Act. He was sentenced to concurrent terms of five years imprisonment on each count. The Court of Appeals for the Sixth Circuit reversed the conviction for mail fraud, but affirmed the Dyer Act conviction, which is not here in issue now. The United States' petition for a writ of certiorari was granted to review the judgment of the Appellate Court, reversing the conviction of the four counts of mail fraud.
Potter Stewart: There were concurrent sentences, as I remember -
Jewel S. Lafontant: Yes, that’s true.
Potter Stewart: -- were there not?
Jewel S. Lafontant: Yes, Mr. Justice Stewart, concurrent sentences, five years each, one on the Dyer Act and on the four counts of mail fraud and the only issue before this Court is the mail fraud count. The Dyer Act conviction was sustained by Judge McCree.
Potter Stewart: So under the old rules, pre-Benton I guess --
Jewel S. Lafontant: Yes, sir.
Potter Stewart: This case wouldn’t even be here, I suppose.
Jewel S. Lafontant: That’s true.
Potter Stewart: And wouldn’t have been decided by the Sixth Circuit Court of Appeals after it upheld the validity of the Dyer Act.
Jewel S. Lafontant: That’s true. Benton versus Maryland changed that, so we’re practically --
Potter Stewart: Changed the Maryland rules a little bit?
Jewel S. Lafontant: Right, Your Honor.
William H. Rehnquist: If we were to reverse the Sixth Circuit then, nothing more of what happened to the respondent then will already happen to him under its judgment of affirmance on the Dyer Act?
Jewel S. Lafontant: Mr. Justice Rehnquist, you are correct. He will be serving five years imprisonment no matter what this Court does, but, it will have an effect on the Law of the Land as far as this particular issue is concerned --
Thurgood Marshall: It will also --
Jewel S. Lafontant: And also because we have -- I’m sorry, Mr. Justice.
Thurgood Marshall: It will also have affect on his record?
Jewel S. Lafontant: Yes, that’s certainly true and it’s important that this case be determined here because we do have a division in the circuits. Although six of our circuits agree with the Government’s position is, one case in the Tenth Circuit that is opposite and, of course, the present one is before you today. The position of the Court of Appeals is that the Government did not show that the mails were used for the purpose of executing the fraudulent scheme. But that respondent’s transaction was completed after he received the goods and services from each motel and that the subsequent billing was merely incidental and collateral to the scheme and not a part of it. The question here is whether the use of the mails that was charged in the indictment and shown by the evidence practically may be said to have been, for the purpose of executing the fraudulent scheme, in violation of the mail fraud statute. The Government says yes. The respondent says no. For a period of two months, ending in April of 1971, the respondent lived with one Meredith in Louisville, Kentucky in Meredith’s apartment. He stole from Meredith’s apartment a BankAmericard belonging to Meredith, all of his identification, including his wallet, and he also took from him a 1968 Pontiac Tempus automobile and other personal items. Between April 15 and 19 of that same year, he used this credit card to purchase goods and services from merchants in California, Louisiana, and Florida, all the time representing himself as being Meredith. For example, as charged in the indictment, on April 17, he charged over $88 at the Sheraton Beach Inn in Bennington Beach, California. And just two days thereafter, he charged over $96 at the Sheraton Inn in San Diego, California. The following week, he made charges of over $62 at the Quality Motel Capri in New Orleans, Louisiana and three days thereafter, at the Holiday Inn in Fort Lauderdale, Florida, he ran up a bill of over $54. Subsequent to this, the Citizens National Bank of Louisville, Kentucky which was the issuer of the credit card received by mail copies of the purchase invoices representing these transactions and requesting reimbursement. Such invoices, according to usual business practice, were customarily mailed to the bank and then mailed monthly to the card holder with the bill for his total purchases. One hotel owner testified that they are delayed for two or three weeks or even longer before merchants are advised that a particular credit card is being used fraudulently. When the respondent left Louisville, Kentucky in Meredith’s Pontiac, he drove to several states. The first one is Indianapolis, Indiana, from there to St. Louis, Missouri and to Florida. He went to California and to New Orleans and he finally ended up in Knoxville, Tennessee where the car developed transmission trouble. At that time, he had his car towed in by the Amco people down there, who took the car to their garage to service it. And while he was there, he borrowed from the Amco people another car, a ‘64 Chevrolet. He told them that he needed that car to go to a motel to stay for the night and then he would return the next day to get his car. He never returned. He was found two days later in a semi-conscious condition in Kentucky in a hit-and-run accident and as a result of that, he was charged with drunken driving and leaving the scene of an accident, but it’s this Amco car that is the subject of the Dyer Act conviction. Now, in addition to the Dyer Act charge, the respondent was indicted on four counts of mail fraud. The indictment alleged that he had devised a scheme to defraud the Kentucky Bank, to defraud Meredith, the card holder, and merchants by using the BankAmericard without authorization and falsely securing credit from persons who had agreements with BankAmericard to furnish goods and services on credit to cardholders and, of course, on the condition that payment would be made when due. The indictment alleged that the use of the mails was also part of the scheme. We all realize that in the last decade, one of the most significant commercial developments have come about -- has come about and that is the emergence of the credit card as a substitute for cash. Inherent in the three-part type of credit card system, we submit, is the use of the mails. The use of the mails is a necessary and essential feature of the collection in the billing systems and in the processing of the sales invoices. It is common knowledge and I believe anyone over 21, like respondent who was 31, to charge to collect goods with the credit card knows that, first, the card is a national card. He knows too that the invoices must be sent to the card issuing company and in many instances, that’s across state lines, for payment and then to the owner. In Pereira, this Court established a broad test for determining whether a defendant, in setting in motion a chain of events which results in the use of the mails by another, has caused a mailing within the meaning of the mail fraud statute. And the Court held in Pereira, “where one doesn’t act with knowledge that the use of the mails will follow in the ordinary course of business or where such use can reasonably be foreseen even though not actually intended, then he causes the mails to be used.” But the Sixth Circuit already has conceded the respondent had caused the mailing of the purchase receipts to the Louisville Bank from the motel in the sense that the court said that he should reasonably have foreseen that this use of the mails would necessarily occur. But it, nevertheless, held that these mailings were not a significant factor in the success of the scheme. We respectfully submit that these mailings were an integral part of the respondent’s scheme because with the delay caused by the mails, it enabled him to go on longer with the scheme and enabled him to avoid detection. At the core of any successful credit card scheme or any credit card involving a single illegal purchase is the necessary delay in detecting the fraud. The respondent should reasonably have foreseen that the use of the mails would prevented apprehension than being immediate anyway. And detection effort --
William H. Rehnquist: As opposed to what?
Jewel S. Lafontant: Would be delayed.
William H. Rehnquist: The use of the mails compared to what, Mrs. Lafontant? If the motel owner had done nothing and not ever even sent the invoice in, I suppose, that would’ve been an even surer way of avoiding detection on his part. And I suppose the option wasn’t really there of telephoning or telegraphing the invoice material. I don’t see --
Jewel S. Lafontant: Well, I would think it would be unreasonable for a merchant not to turn in the invoice, but I would certainly say that if it had not been turned in, then we wouldn’t have a mail fraud violation because you have to have the use of the mail. Now whether they could’ve gotten the invoices over there by some other means is really not before us, but I would say if any other means was chosen, then there would not be a violation of the mail fraud statute.
William H. Rehnquist: Well, it seems to me, the real explanation for delay in this case is not use of the mails, but the distance from the point of origin which the respondent conducted his various activity. It’s hard for me to follow the Government’s argument that implicit in the use of the mails was the idea of delaying the discovery because it seems to me, once he was in Fort Lauderdale and the bank was in Louisville, discovery was going to be delayed absent of telephone communication which was just out of the question?
Jewel S. Lafontant: But, wouldn’t you agree though that by having to use the mails to even notify the Louisville Bank, they gave him another day? By the next day, he’d gone to another state so that even if he just had the delay of one day caused by the mail, it would bring it still within the statute.
William H. Rehnquist: But I don’t think the delay was caused by the mails. Albeit that there’s probably a lot of argument contra [Attempt to Laughter] on that subject, but if you’re in Fort Lauderdale and mail something to Louisville and send it through the mail, the delay in the people in Louisville finding out what you’ve sent from Fort Lauderdale isn’t necessary the result of the mail. It’s the result of the distance, and you have to have some means of communication.
Jewel S. Lafontant: Well, in this case, it would be the result of the mail because the mail was used. Now, whether it was mailed within the same state or across state lines or -- isn’t really the point at issue because even if it were mailed within the same state, it would take a day and he would be on his way to the next jurisdiction.
Thurgood Marshall: Would this statute cover a forged check which also travels in the mail afterwards?
Jewel S. Lafontant: Well, we have many cases, Your Honor, concerning what forged checks --
Thurgood Marshall: Under this statute?
Jewel S. Lafontant: Where forged checks have been found to be -- the mail fraud statute has been violated where a forged check had been sent through the mail and the mail has been used, if they can show that by the use of the mails was more than incidental, but played an integral part in --
Thurgood Marshall: Well, this is a man who walks in the bank and puts a forged check in the bank here in Washington. And, of course, that bank goes to the Federal Reserve, the check goes to the Federal Reserve comes back through the mail, has he violated this statute?
Jewel S. Lafontant: I would say if he could foresee the use of the mail in this instance, he has violated it in this case too.
Thurgood Marshall: Well, my other point that’s getting laid by, how did he defraud this man he was living with? He just stole the money.
Jewel S. Lafontant: Yes, the --
Thurgood Marshall: How do you charge him with defrauding?
Jewel S. Lafontant: The main person that was defrauded was the issuer of the card, but also the person he stole the card from was defrauded too because he had to pay up to $50 to BankAmericard for -- well, he would’ve had to pay it if he had been notified on time, I think in this case he was not, he didn’t have to pay it.
Thurgood Marshall: I mean, he is guilty of larceny. He is not guilty of fraud. Maybe I’m old school, I guess it was this, but I can’t --
Jewel S. Lafontant: You had what?
Thurgood Marshall: I’m old school, but I can’t see defrauding, when you steal a man’s wallet that you defrauded him?
Jewel S. Lafontant: You wouldn’t see it as part of the whole scheme to defraud the charge at issue or that he had to use Meredith too. But, I think you are right that the crime against Meredith would be larceny or embezzlement, yes. The decision in the Parr case, decided by this Court, upon which the respondent relies, that decision did not stand for the proposition that once defendant has obtained that which he had gotten fraudulently and has set out to obtain, once he has gotten that, it doesn’t hold that no subsequent mailing could form the basis of a mail fraud prosecution. In the Parr case, the essence of the fraud lay in the abuse of the petitioner’s position. In that instance, which we may all remember is the petitioner and several other people who were trustees and on the Board and also who had certain jobs with this particular corporation took from the corporation or bought on the corporation’s credit gasoline with its credit card.
Warren E. Burger: We’ll resume there in the morning, Mrs. Lafontant.
Jewel S. Lafontant: Thank you.